Citation Nr: 0023109	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-03 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a monetary allowance for a child suffering 
from spina bifida under 38 U.S.C.A. § 1805 and 38 C.F.R. § 
3.814.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1967 to March 1969, 
and from May 1974 to November 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1999 by the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO).  


FINDING OF FACT

The veteran did not have service in the Republic of Vietnam.


CONCLUSION OF LAW

The claim for a monetary allowance for a child suffering from 
spina bifida must fail as a matter of law.  38 U.S.C.A. § 
1805(a) West 1991 & Supp. 1998); 38 C.F.R. § 3.814 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of this case are not in dispute.  The veteran seeks 
benefits on behalf of his son who suffers from spina bifida.  
The veteran did not have service in Vietnam.    

The applicable law and regulations provide that the VA shall 
pay monetary allowance under Chapter 18 of the United States 
Code to any child of a Vietnam veteran for any disability 
resulting from spina bifida suffered by such child.  38 
U.S.C.A. § 1805(a) (West 1991 & Supp. 1998); 38 C.F.R. § 
3.814 (1999).  The term "Vietnam veteran" means an 
individual who performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
without regard to the characterization of the individual's 
service.  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.814(c).

The Board notes that the veteran has argued that he should 
not be precluded from obtaining benefits on behalf of his son 
simply because he did not serve in Vietnam.  He states that 
while he served in Korea he used a herbicide containing a 
dioxin to kill weeds.  He has submitted newspaper articles 
which corroborate his claim that herbicide agents were used 
in Korea.  He points out that the Board has previously 
granted benefits to veterans for disabilities which they 
developed as a result of exposure to herbicides in Korea.  

The Board notes, however, that the law and regulations 
governing disabilities developed by veterans as a result of 
herbicide exposure are separate from and differ from the law 
and regulations pertaining to benefits for a child suffering 
from spina bifida.  In this regard, the Board notes that 
38 C.F.R. § 3.309(e) (which governs service connection for 
disabilities which veterans themselves develop as a result of 
exposure to herbicides) provides "If a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service," service connection shall be granted for certain 
diseases listed in that regulation.  That regulation applies 
to all veterans, not only Vietnam veterans.  Although there 
is another regulation, 38 C.F.R. § 3.307, which provides that 
Vietnam veterans who develop one of the listed diseases may 
be presumed to have been exposed to a herbicide agent, that 
regulation does not limit other non Vietnam veterans from 
presenting evidence that they were exposed to an herbicide.   

On the other hand, the law pertaining to a monetary allowance 
for a child suffering from spina bifida does not provide for 
benefits for the child of a veteran who was exposed to an 
herbicide in a country other than Vietnam.  Even if the 
veteran presents proof that he was exposed to an herbicide in 
a country other than Vietnam, he is not eligible to a 
monetary allowance for a child suffering from spina bifida 
under the explicit terms of 38 U.S.C.A. § 1805 and 38 C.F.R. 
§ 3.814.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Accordingly, the appellant's claim must be 
denied as a matter of law.


ORDER

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a child of a Vietnam veteran suffering from spina bifida 
is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

